Citation Nr: 1002794	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  04-24 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from July 1972 to 
January 1985 and served in the District of Columbia Army 
National Guard from August 1985 to October 1986.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In March 2005, the Veteran testified during a hearing before 
the undersigned that was conducted at the Board's main office 
in Washington, D.C.  A transcript of the hearing is of 
record.

In January 2006, the Board remanded the Veteran's case to the 
RO for further evidentiary development.

In an August 2009 rating decision, the RO granted service 
connection for right shoulder arthritis.  The RO's action 
represents a full grant of the benefits sought as to the 
Veteran's claim for service connection for residuals of a 
right shoulder injury.  As such, the Board will confine its 
consideration to the issue as set forth on the title page.

In a September 2009 signed statement, the Veteran reported 
that he sustained a left thumb injury in service that 
required sutures and that his left thumb continued to cause 
problems for him.  By this statement, the Veteran may seek to 
raise a new claim of entitlement to service connection for 
residuals of a left thumb injury.  The matter of entitlement 
to service connection for residuals of a left thumb injury is 
thus referred to the RO for appropriate development and 
consideration.





FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
residuals of a right foot injury related to his active 
military service, including a period active or inactive duty 
for training, and such claimed residuals are unrelated to an 
injury incurred during a period of inactive duty for 
training.


CONCLUSION OF LAW

Residuals of a right foot injury were not incurred in or 
aggravated by military service, including any period of 
active or inactive duty for training.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in October 2003, and other letters were 
sent to him in May, October, and December 2006, May 2007, and 
April 2008, that fully satisfy the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In particular, the 
VCAA notification: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  The claim was 
readjudicated in an August 2009 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board 
notes that, in support of his claims, the Veteran submitted 
an unsigned letter dated in July 2004 purportedly from Dr. 
P.S.A., and testified to receiving treatment from Dr. M. (see 
hearing transcript at page 8).  However, the Veteran did not 
respond to the RO's May 2006 and May 2007 letters requesting 
that he provide signed authorizations and the physicians' 
addresses to enable VA to obtain his treatment records and 
verify the authenticity of Dr. P.S.A.'s statement.  In fact, 
in a May 2007 signed statement, the Veteran said that he 
"talked with Dr. [P.S.A.] about [his] records" who informed 
the Veteran that "all [his] records that wasn't send to Dr. 
[R.] was destroyed by his medical asst. [the Veteran's ex-
wife] before he fired her" and that Dr. P.S.A. said that he 
had "none" of the Veteran's records.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file

The claimant was also afforded a VA examination in May 2009 
to assess whether he has a right foot disorder that is 
related to service.  38 C.F.R. § 3.159(c)(4).  This 
examination is adequate as the claim file was reviewed, the 
examiner reviewed the pertinent history, examined the 
Veteran, and provided a written opinion and rationale.  The 
records satisfy 38 C.F.R. § 3.326.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Credibility and Competency

The Veteran asserts that he has a right foot disorder due to 
an injury during service.  In written and oral statements in 
support of his claim, he indicated that in 1973 he sustained 
the right foot injury.  During his March 2005 Board hearing, 
the Veteran said that he tripped while running and sprained 
his "left ankle" (see hearing transcript at page 3).  He 
said that he re-injured his right foot during National Guard 
service in 1987 during a weekend drill (Id. at 5), and 
injured his right foot again in a work-related incident in 
1990 (Id. at 4).  The Veteran said that he resigned from the 
National Guard because he knew his feet would not be adequate 
for him to perform his duties (Id. at 6).

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Thus, while the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but also extends to the first 
two.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, it has been held that the 
Veteran is not competent to provide evidence as to more 
complex medical questions.  Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  

The Court has specifically indicated that lay evidence may 
establish the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  A claimant generally is not competent 
to diagnose his mental condition; he is only competent to 
identify and explain the symptoms that he observes and 
experiences.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

While the Veteran is competent to report right foot pain, the 
medical opinion of the VA examiner who conducted an 
examination in May 2009 is more probative than the Veteran's 
complaints as the VA examiner is a medical professional who 
reviewed the records, examined the Vetera, and provided a 
medical opinion with regard to a complex medical assessment.  
See Jandreau; see also Woehlaert.

Service Connection

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service" includes active duty, any period of [ADUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ADUTRA or injury incurred or aggravated by 
inactive duty training (IADUTRA).  38 U.S.C.A. §§ 101 (24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c), ADUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

Thus, with respect to the appellant's Army National Guard 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADUTRA or injury incurred or 
aggravated while performing IADUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304 (2009).

Service treatment records for the Veteran's period of active 
duty, from July 1972 to January 1985, are not referable to 
diagnosis of, or treatment for, a right foot disorder.  A 
report of medical history completed by the Veteran in 
November 1984 when he was examined prior to discharge 
indicates that his right foot was swollen in 1973.  On 
examination at that time, his lower extremities were normal.

On a report of medical history completed by the Veteran in 
July 1985 when he was examined for enlistment into the 
National Guard, he denied having a bone or joint deformity, 
broken bones, or arthritis.  On examination at that time, his 
lower extremities were normal, a right foot disorder was not 
noted, and the Veteran was found qualified for service.  

Service treatment records indicate that, in May 1986 the 
Veteran was treated for a left foot and ankle injury.  
According to the Veteran's National Guard Report of 
Separation and Record of Service (NGB Form 22), in October 
1986 he was separated from the National Guard due to 
unsatisfactory participation.

Post service, a June 1990 case incident record from the US 
Park Police, Department of the Interior, indicates that the 
Veteran sustained a right ankle sprain during a work-related 
injury when he twisted his ankle and fractured it.  Private 
medical records dated in June 1990 include x-ray evidence of 
a nondisplaced metatarsal fracture.  Treatment involved a 
Gelo cast.

While results of a February 2003 private x-ray of the right 
foot were interpreted to show mild degenerative changes in 
the tibiotalar joint anteriorly and in the first 
metatarsophalangeal joint, results of a July 26, 2004 private 
x-ray were considered normal. 

A July 26, 2004 typed but unsigned statement purported to be 
from P.S.A., M.D., is to the effect that x-rays of the 
Veteran's right foot showed "degenerative in the tibiotalar 
joint anteriorly as well as in the metatarsophalangeal 
joint."  It was stated that the Veteran's injury became 
chronic because he "wasn't properly treated during his 
military service from the year of 1972 and the year of 1973, 
when these injuries was first treated."  It also noted that 
the Veteran's right foot "has an swollen joint that if twist 
the wrong way will reinjury that area which in the year 1990 
it was re-injury and treated by not heal nor will it heal by 
it self unless surgery is perform."

According to a December 2006 treatment record from S.J.R., 
M.D., the Veteran complained of right foot pain due to an 
injury incurred in military service and requested an x-ray of 
his foot.
 
In May 2009, the Veteran underwent a VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the Veteran's medical records.  The Veteran 
gave a history of right ankle pain since he injured it in 
service in 1973 while running.  He said that he had a lot of 
swelling, was given crutches, and was told to stay off it but 
x-rays were not taken.  The Veteran reported that the first 
time x-rays were taken was in 1990 after a work-related 
injury.  The Veteran further indicated that in 1985 or 1986 a 
water trailer fell on his right ankle that caused a lot of 
pain and he resigned from the National Guard.  The VA 
orthopedic examiner performed a clinical examination and 
reviewed the results of x-rays of the right ankle taken at 
the time that showed mild degenerative joint disease (DJD) of 
the right 1st metatarsophalangeal joint without evidence of 
an old or acute fracture.  The pertinent diagnosis was bony 
prominence at the proximal dorsal aspect of the right foot 
that appeared to be from the outer aspect of the right os 
calcis bone or cuboid near the articulation that appeared to 
be a bony prominence of unclear etiology but may be 
congenital.  A small plantar calcaneal spur of the right foot 
was also noted.

In the VA orthopedic examiner's opinion, it was less likely 
than not (less than 50/50 probability) that the Veteran's 
current right ankle and foot conditions were secondary to 
military service and National Guard duty.  The VA medical 
specialist noted his review of the Veteran's service and post 
service medical records but "did not review any National 
Guard medical records of any right ankle foot conditions".  
According to the VA examiner, there were no objective records 
or evidence that the Veteran's claimed right ankle and foot 
conditions were diagnosed or treated during active duty or in 
the National Guard.  The only reference to the Veteran's 
right foot was contained in the history provided by the 
Veteran in 1984, nearly nine years after the reported event 
that he sustained a "right foot swollen in the year 1973".   

The Veteran has contended that service connection should be 
granted for residuals of a right ankle injury.  Although the 
evidence shows that the Veteran currently has a bony 
prominence at the proximal dorsal aspect of the right foot, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
lower extremities were normal on separation from active 
service and the first post service evidence of record of a 
right ankle disorder is from 1990, more than five years after 
the Veteran's separation from active service, and 4 years 
after his separation from the National Guard.  

More importantly, in May 2009, a VA examiner examined the 
Veteran and his medical records, and diagnosed a bony 
prominence proximal of the proximal dorsal aspect of the 
right foot and appeared to be from the outer aspect of the 
right os calcis bone or cuboid near the articulation of 
unclear etiology that may be congenital.  A small plantar 
calcaneal spur of the right foot was also noted.  In the VA 
examiner's opinion, it was less likely than not (less than a 
50/50 probability) that the Veteran's current right ankle and 
foot conditions were secondary to his active military service 
and National Guard service.  The VA examiner explained a 
review of the Veteran's medical records did not show 
objective evidence that the claimed right ankle or foot 
disorders were diagnosed or treated in active service or in 
the National Guard.  The only reference to the Veteran's 
right foot was contained in the November 1984 report he made 
that he had a swollen right foot in 1984, nearly nine years 
after the event.  In short, no medical opinion or other 
medical evidence relating the Veteran's right ankle disorder 
to service or any incident of service has been presented.

In support of his claim, the Veteran would point to the July 
2004 unsigned statement purported to be from Dr. P.S.A.

It is the Board's duty to weigh the evidence and decide where 
to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another. Evans 
v. West, 12 Vet. App. 22, 31 (1998); see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board may favor the 
opinion of one competent medical expert over that of another 
provided the reasons therefor are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).

The Board is quite aware that it cannot reject a medical 
opinion solely on the rationale that it was based on history 
given by the claimant without first testing the credibility 
of the history on which it was based.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) citing Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1993).  But, on the other 
hand, a physician's mere recording of history as reported by 
a patient without adding his/her assessment of that history 
along with clinical findings does not constitute a diagnosis 
or valid nexus opinion, as the diagnosis or opinion is no 
better than the information relied on.  See Reonal v. Brown, 
5 Vet. App. 458, 460 (1993).

As set forth above, however, nothing in the service treatment 
records describes the Veteran's alleged treatment for a right 
foot disorder, other than his own 1984 report of a history of 
a swollen right ankle in 1973.  In fact, during his 2005 
hearing, the Veteran reported injuring his left ankle in 1973 
and said he re-injured his right ankle in 1987 while in the 
National Guard.  However, the National Guard records also do 
not describe any treatment for a right foot injury.  Thus, 
the Veteran's accounts of his claimed right foot injury in 
service cannot be considered credible.  It is here that the 
2004 purported statement and opinion from Dr. P.S.A. fails to 
carry the day for the Veteran.  Assuming, arguendo, that this 
physician treated the Veteran, he, nevertheless, still based 
his opinion on erroneous premises-as shown by the evidence of 
record.

Lest it be mistaken, the Board does not reject the medical 
diagnoses of the Veteran's right ankle pathology.  Indeed, 
the Board would overstep its boundaries if it did so. Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  But as stated above, 
the Board is charged with testing the factual premise on 
which diagnoses and nexus opinions are based.  An opinion is 
no better than the history on which it is based.  See Reonal, 
5 Vet. App. at 460.

In fact, in May 2009, a VA examiner who reviewed the record 
and examined the Veteran expressly stated that he found 
"[n]o objective records or evidence that [the Veteran's] 
claimed right ankle and foot conditions were diagnosed or 
treated in the military service or National Guard."

As discussed above, the Board finds no credible competent 
evidence that the Veteran injured his right ankle during his 
active service or at any time during his National Guard 
service.  The sole evidence of an in-service right ankle 
injury lies in his assertions over the years.  While he is 
competent to describe what happened to him and the symptoms 
he may have experienced as a result, see 38 C.F.R. § 
3.159(a)(2), he is not ipso facto credible.  Indeed, the 
Board finds his assertions in this regard to be lacking in 
credibility.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. at 197.  Consequently, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the objective and 
competent medical evidence of record is against the Veteran's 
claim for service connection for residuals of a right foot 
injury, and it must be denied.


ORDER

Service connection for residuals of a right foot injury is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


